Citation Nr: 0204411	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-16 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the rating for the veteran's service-connected panic 
disorder with agoraphobia and tension headaches was properly 
reduced from a 100 percent schedular evaluation to a 10 
percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from March 1968 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In July 1999, the RO determined that the 
100 percent evaluation in effect for the veteran's panic 
disorder with agoraphobia and tension headaches was not 
warranted, following the veteran's failure to report for VA 
examination, and proposed to reduce the evaluation to 10 
percent, a protected rating.  By a rating decision issued in 
January 2000, the proposed reduction was made effective as of 
October 1, 1999. 

The contentions and arguments raised by the veteran suggest 
that the veteran may be raising a claim that his total 
schedular evaluation should be considered permanent.  The 
Board also notes that it appears that the veteran may be 
attempting to raise a claim of entitlement to a separate 
evaluation for headaches.  These contentions are referred to 
the RO for any necessary action.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in November 2001 by the 
undersigned Board member in Washington, D.C., by 
videoconference, with the veteran in Detroit, Michigan.


FINDINGS OF FACT

1.  A total schedular (100) percent evaluation for panic 
disorder with agoraphobia with tension headaches and history 
of post-traumatic stress disorder was effective in January 
1989, more than five years prior to a July 1999 proposal to 
reduce the evaluation to 10 percent, or to the January 2000 
rating decision effectuating that proposal.

2.  The RO based the reduction of the veteran's disability 
evaluation on his failure to report for examination, but did 
not consider whether the veteran had presented good cause for 
that failure to report or consider whether other evidence 
could be obtained to substitute for VA examination.  


CONCLUSION OF LAW

The January 2000 rating decision which reduced the veteran's 
rating for panic disorder with agoraphobia and tension 
headaches from a 100 percent schedular evaluation to a 10 
percent disability evaluation, is void ab initio, and the 
criteria for restoration of the total schedular evaluation 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.105, 3.327, 3.344, 3.655 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran was granted service connection for 
an anxiety neurosis by a rating decision issued in June 1972, 
and a 10 percent evaluation was assigned.  By a rating 
decision issued in March 1987, the veteran's service-
connected disability was recharacterized as a generalized 
anxiety disorder, and a 30 percent evaluation was assigned.  

By a rating decision issued in May 1989, the evaluation for 
the veteran's service-connected disability was reduced to 10 
percent.  The veteran disagreed with that determination, 
appealed the propriety of the reduction, and claimed 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  Following a July 1996 
remand by the Board, the third remand of the case, the RO, in 
a November 1996 rating restored the 30 percent evaluation, 
effective the date of the reduction.  In a June 1997 rating 
decision, the RO assigned a total schedular evaluation, 
effective January 23, 1989.  In that rating decision, the 
service-connected disability was recharacterized as panic 
disorder with agoraphobia with tension headaches and history 
of post-traumatic stress disorder (PTSD).   

The evidence of record reflects that VA examination to 
determine the current severity of the veteran's service-
connected psychiatric disorder was scheduled in May 1999, and 
the veteran did not report for that examination.  In a July 
1999 rating, the RO proposed to reduce the evaluation for the 
service-connected psychiatric disability from 100 percent to 
10 percent.  The rating proposal noted that the 10 percent 
disability rating was a protected rating.  The proposal was 
issued to the veteran in July 1999, with a cover letter 
advising the veteran that he could submit evidence about the 
proposed action.  The cover letter also advised the veteran 
that, if he agreed to report for examination, the proposed 
action would be suspended until he had an opportunity to 
report for the scheduled examination.

Later that same month, July 1999, the veteran submitted a 
written statement requesting a hearing to review the proposed 
rating reduction.  The hearing was scheduled for October 
1999, but, in September 1999, the veteran notified the RO 
that he would not be able to attend the hearing, and 
requested that his representative present a statement for 
him.  The veteran argued that his disability was static and 
that, under 38 C.F.R. § 3.327, further examination was 
"illegal."  The veteran stated he feared attending a hearing, 
and stated that he believed that the regulations required the 
RO to recognize that he had a problem attending the hearing 
rather than "take reprisal" against him for not attending the 
hearing.  In a separate statement to his representative, the 
veteran asked the representative to speak for him at the 
hearing.

The veteran's statements to the RO and to his representative 
were interpreted as a request to cancel his hearing, and in 
late September 1999, the veteran was informed that, effective 
October 1, 1999, his compensation payment would be reduced to 
the level for a 10 percent disability evaluation.  A few days 
after that letter was issued, the veteran submitted a 
statement expressing willingness to report for VA examination 
and stated, "I conceed (sic) I must attend your VA exam no 
matter how hard it is for me as an agoraphobic with panic 
attacks."  Another VA examination was scheduled.

At about the same time, the veteran wrote to his United 
States Senator and to the Secretary of Veterans Affairs, 
asking for their assistance in relieving him from being 
required to attend VA examination.  In December 1999, the 
veteran submitted a statement indicating that he disagreed 
with the proposed action, and he contended that there was 
much evidence in his case that his disorder was chronic and 
static, that this evidence had been ignored and that the 
decision to schedule an examination had not been explained.  
In January 2000, the veteran did not report for scheduled VA 
examination, and the RO issued a rating decision later that 
month which effectuated the proposed disability evaluation 
reduction, effective October 1, 1999.  The veteran submitted 
a three-page typewritten notice of disagreement, arguing that 
the medical evidence already of record established that there 
was no likelihood of improvement, and, after a statement of 
the case was issued in June 2000, the veteran submitted a 
timely substantive appeal.

A disability evaluation may be reduced.  38 C.F.R. § 
3.105(a).  However, before a reduction may be implemented, a 
rating decision proposing the reduction must be issued, the 
veteran must be advised of the proposed reduction, must be 
advised that he or she has 60 days to present evidence 
showing that the reduction should not be implemented, and 
must be advised that a hearing may be requested.  38 C.F.R. 
§§ 3.105(e), (h).  The veteran was so notified in this case, 
and he presented several arguments against the rating 
reduction, including arguments that that he was afraid to 
report for examination or a hearing, arguments that the 
evidence of record disclosed that his disorder was static, 
and arguments that the regulations required that his 
disagreement with the reduction be "settled" before the 
reduction was effectuated.  However, the RO interpreted his 
statement that he did not want to appear personally at a 
hearing as a request for cancellation of the hearing, and the 
RO notified the veteran, in essence, that the only evidence 
which would be accepted and reviewed to suspend further 
action on the proposed reduction was the report of a VA 
examination.  

VA regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, VA may 
schedule an examination.  Individuals for whom an examination 
has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326.  If a claimant, "without 
good cause, fails to report," the claim is denied, if a claim 
for increase is at issue, or the claim will be decided on the 
evidence of record, if the claim is for service connection.  
However, a veteran may be excepted from reporting for an 
examination upon a showing of good cause.  See 38 C.F.R. § 
3.655(a). "Examples of good cause include, but are not 
limited to, the illness or hospitalization of the [veteran], 
death of an immediate family member, etc."  Id. 

Here, the veteran's reason for failing to appear for 
scheduled VA examination was, in part, that VA had sufficient 
evidence of record to establish that his disability was 
static.  To some extent, these contentions represent "a 
voluntary election" on the part of the veteran, and that 
argument alone would not rise to the level of good cause 
contemplated by 38 C.F.R. § 3.655(a).  See Holland (Lee) v. 
Brown, 6 Vet. App. 443, 445, 448-49 (1994) (refusal to submit 
to VA examination because of televised reports regarding care 
at VA medical centers not considered good cause); Olson v. 
Principii, 3 Vet. App. 480, 482-83 (1992) (financial hardship 
associated with traveling to VA examination site not 
considered good cause for failure to appear); Dusek v. 
Derwinski, 2 Vet. App. 519 (1992) (veteran's allegation of 
medical malpractice and racial discrimination not considered 
good cause for failure to appear for VA examination). 

However, in this case, the veteran also alleged that the 
nature of his service-connected disability made it difficult 
for him to attend either VA examination or a hearing 
regarding the proposed reduction.  It is well-recognized that 
VA adjudicators should "tailor their assistance to the 
peculiar circumstances" of the veteran, such as where a 
veteran is incarcerated, has been frequently 
institutionalized with a mental disorder, or appears to be 
homeless.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Such tailored assistance is required in this case, 
as the medical evidence of record supports the veteran's 
contention that he has agoraphobia, panic disorder, and 
anxiety.  See Bolton v. Brown, 8 Vet. App. 185 (1995) 
(alternative arrangements required where veteran was 
incarcerated; although RO lacked authority to compel warden 
to directly release the veteran to the local VA medical 
center to be examined, other mutually feasible arrangement to 
satisfy examination required).  

In this case, the record reflects that alternative sources of 
clinical evidence may be available.  The Board notes, 
however, that a veteran may not avoid reduction of a 
disability evaluation by declining to report for VA 
examination and by declining to submit or identify available 
private medical evidence.  

The regulation provides that, if additional evidence is not 
received within the 60-day period specified in the pre-
reduction notice, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  38 
U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e).  In this case, 
however, it appears that the RO determined that the only 
evidence it would accept as "additional evidence" was a 
report of VA examination.  It does not appear to the Board 
that the regulation so limits "additional evidence," and this 
limitation on evidence reduced the procedural protection 
afforded the veteran.  

The veteran argued, in several statements, that regulations 
at 38 C.F.R. §§ 3.343 and 3.344, applicable to disability 
evaluations in effect for more than 5 years and for total 
disability evaluations, were applicable in his case.  
However, the RO did not discuss the application of 38 C.F.R. 
§ 3.343 or § 3.344 in its rating decision or in the June 2000 
statement of the case.  It does not appear that the RO 
considered whether those provisions were applicable or how 
those provisions might be applied where a veteran had failed 
to report for examination.  While 38 C.F.R. § 3.655 discusses 
only the VA examination report as evidence where there is a 
proposal to reduce a compensation award already in effect, 
38 C.F.R. § 3.105 reflects that the final rating action 
reducing compensation must be based on all evidence of 
record.  The Board finds that the RO did not consider all the 
evidence of record or all applicable regulations.

The Board notes that, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).  
This law applies to claims for VA benefits pending at the 
time of enactment of the law and not yet final as of that 
date, and is therefore applicable to this claim.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim for benefits under the laws administered by VA.  Given 
the favorable disposition of this claim, the Board finds that 
discussion of specific application of the VCAA to this claim 
is not required in this decision.

Where a rating is reduced without observance of applicable 
law and regulations, such rating is void ab initio.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 
277, 282 (1992).  Although a remand for compliance with the 
applicable regulations and legal principles would normally be 
an adequate remedy, in a rating reduction case the erroneous 
reduction must be vacated and the prior rating restored.  Id.  
Accordingly, restoration of the total schedular (100) percent 
evaluation, effective the date of the reduction, is in order. 


ORDER

Restoration of a total schedular evaluation for service-
connected panic disorder with agoraphobia and tension 
headaches is granted, subject to laws and regulations 
governing awards of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

